DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 35-37, drawn to a sensor system in the reply filed on March 29, 2022 is acknowledged.
Claim Objections
Claim 35 is objected to because of the following informalities:
Claim 35, line 4: “the cell” should be “the electrochemical cell”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 35-37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites the limitation “a feedback circuit” in line 9.  It is unclear what “a feedback circuit” is.  The specification should ideally serve as a glossary to the claims so that the examiner and the public can clearly ascertain the meaning of the claim terms. MPEP 2173.03.  However, the specification discloses “the feedback capacitor 34” in page 8, line 25 (it seems that the feedback capacitor 34 is for the op amp 32) and “the feedback loop” in in page 9, lines 10 and 15 (it seems that the feedback loop is for the op amp 38), and line 18 (it seems that the feedback loop is for the op amp 44).  Thus, the claimed “a feedback circuit” is indefinite, and unclear it is the feedback capacitor or feedback loop.  For the purpose of compact prosecution, the claimed feedback circuit would be interpreted as the feedback capacitor 34 and its connecting electrical path which forms a feedback loop for the op amp 32. 
Subsequent claims 36-37 are rejected due to their dependencies on rejected base claim 35.
Claim 36 recites the limitation "a varying bias voltage" in line 3.  It is unclear whether this varying bias voltage is the same bias voltage as recited in claim 35.
Claim 36 recites the limitation "a target gas" in line 3.  It is unclear whether this target gas is the same target gas as recited in claim 35.  It is suggested to be “the target gas.”
Claim 37 recites the limitation "a current between the working electrode and the counter electrode" in lines 2-3.  It is unclear whether this current between the working electrode and the counter electrode is the same current between the working electrode and the counter electrode as recited in claim 35, line 3.  It is suggested to be “the current between the working electrode and the counter electrode.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolan (U.S. 4,171,253).
Regarding claim 35, Nolan teaches a sensor system (Fig. 4; Col. 11, lines 34-35: a gas sensor coupled to a potentiostatic circuit) comprising: 
an electrochemical cell (Fig. 4; Col. 11, lines 41-42: the SPE sensing cell 20) having a working electrode (Fig. 4; Col. 11, line 44: sensing electrode 21), a counter electrode (Fig. 4; Col. 11, line 45: counter electrode 23), and a reference electrode (Fig. 4; Col. 44: reference electrode 22), wherein the reference electrode is electrically biased (Col. 11, lines 37-38: maintains the proper potential difference between the sensing and the reference electrodes; thus the reference electrode is deemed to be electrically biased), and a current between the working electrode and the counter electrode is dependent on a target gas that permeates the working electrode (Col. 11, line 67 to Col. 12, line 6: a current at the output of operational amplifier 25 between counter electrode 23 and sensing electrode 21; the output current is sensed and representative of the concentration of the gas being sensed); and
a bias circuit (Fig. 4; Col. 11, line 35: a potentiostatic circuit) coupled to the cell comprising:
a controllable source (Fig. 4; Col. 11, lines 50-56: DC source 24 including a battery or other power source 26; potentiometer resistor 27 is connected across battery 26 and has a slider, and the position of this slider is so adjusted to represent the potential); 
an integrator (Fig. 4; Col. 11, line 68: operation amplifier 25) coupled to an output of the controllable source (Fig. 4: indicating the operational amplifier 25 coupled to the power source 26 controllable by the potentiometer resistor 27); and

    PNG
    media_image1.png
    398
    313
    media_image1.png
    Greyscale

a feedback circuit (Fig. 4: the capacitor and its connecting electrical path as annotated) coupled to an output of the integrator (Fig. 4: indicating the capacitor coupled to the output of the operational amplifier 25 via the connecting electrical path), the feedback circuit supplying a first voltage to the counter electrode (Fig. 4; Col. 11, line 67 to Col. 12, line 2: any changes are used to generate a current at the output of operational amplifier 25 between counter electrode 23 and sensing electrode 21; and thus the capacitor together with the operational amplifier 25 is deemed to supply a voltage to the counter electrode for generating the current between the counter electrode and the sensing electrode) and setting a bias voltage of the reference electrode (Fig. 4; Col. 11, lines 63-67: the potentiostatic circuit senses any changes in the voltage between the reference and sensing electrode and compares it to the present value at the potentiometer slider; thus the capacitor as part of the potentiostatic circuit is deemed to set the bias voltages of the reference electrode). 
The designation “configured to output a controllable current” for the controllable source is deemed to be functional limitation in apparatus claims with regard to the manner of operating the device. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Nolan teaches a battery 26 coupled with a potentiometer resistor 27 that can adjust the output potential (Fig. 4; Col. 11, lines 50-56), and thus is specifically configured to and capable of outputting a controllable current because the output potential and output current are correlated through Ohm’s law U = R*I and the controllable voltage would result in a controllable current.

Regarding claim 36, the designation “that outputs a varying current to generate a varying bias voltage on the reference electrode as a target gas is being detected” is deemed to be functional limitation in apparatus claims with regard to the manner of operating the device. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Nolan teaches maintaining the reference potential in the range from 1.0 to 1.3 volts (Col. 4, lines 45-46), and the voltage maintained at the sensing electrode is in the range from 1.0 to 1.3 volts (Col. 5, lines 8-9).  Thus, the controllable source (Fig. 4; Col. 11, lines 50-56: DC source 24 including a battery or other power source 26; potentiometer resistor 27 is connected across battery 26 and has a slider, and the position of this slider is so adjusted to represent the potential) has the ability to vary the applied voltage to remain within the disclosed voltage range and is specifically configured to output a varying current to generate a varying bias voltage on the reference electrode as a target gas is being detected.  Since the DC source is capable of outputting a varying current and thus deemed to be a controllable current source.

Regarding claim 37, Nolan teaches the bias voltage of the reference electrode (Col. 11, lines 57-60: reference electrode 22 is maintained at 50 mv below the sensing electrode potential so that the reference voltage at potentiometer resistor 27 is maintained at one 1.1 volts) is substantially independent from a current between the working electrode and the counter electrode (Col. 11, line 67 to Col. 12, line 2: any changes are used to generate a current at the output of operational amplifier 25 between counter electrode 23 and sensing electrode 21 to eliminate the difference voltage producing it; thus the bias voltage of the reference electrode is deemed to be maintained at the same level, i.e., substantially independent from the current between the working electrode and the counter electrode).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan in view of Fidler (J.C. Fidler et al., A potentiostat based on a voltage-controlled current source for use with amperometric gas sensors, IEEE Instrumentation and Measurement Technology Conference, 1991, pp. 456-59), and further in view of Jones (U.S. 5,202,637).
Regarding claim 36, Nolan discloses all limitations of claim 35 as applied to claim 35.  Nolan does not explicitly disclose a controllable current source that outputs a current to generate a bias voltage on the reference electrode as a target gas is being detected.
However, Fidler teaches an amperometric gas sensing device that develops a current that is proportional to the concentration of gas (page 456, [Abstract] para. 1, lines 1-2).  A potentiostat circuit combined with an electrochemical cell forms a potentiostatic system (page 456, Col. 2, para. 2, lines 1-2).  Two potentiostat designs were used: one is based on a current-to-voltage converter (CVC), and the second employing a voltage-controlled current source (VCCS) (page 456, [Abstract] para. 1, lines 8-10).  The VCCS maintains the proper working electrode potential and provides an output voltage proportional to the cell current (page 456, Col. 2, para. 2, lines 9-12), which eliminates instabilities and improves the signal-to-noise ratio (page 456, [Abstract] para. 2, lines 1-4).  Thus, Fidler teaches a controllable current source (page 456, [Abstract] para. 1, lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolan by substituting the controllable DC source with the voltage-controlled current source as taught by Fidler because it eliminates instabilities and improves the signal-to-noise ratio (page 456, [Abstract] para. 2, lines 1-4).  The combined Nolan and Fidler would necessarily results in the controllable current source outputting a varying current to generate a varying bias voltage on the reference electrode (Nolan, Col. 11, lines 37-38: maintains the proper potential difference between the sensing and the reference electrodes; lines 54-56: the position of the slider is so adjusted to represent the potential at which the sensing electrode is to be maintained; Fidler, page 457, Col. 1, para. 3, lines 7-9: the output of the VCCS would drive a current into the counter electrode to maintain the proper potential at the reference electrode).

Nolan and Fidler do not explicitly disclose the current is a varying current and the bias voltage is a varying bias voltage.
However, Jones teaches a circuit which tests whether an amperometric electrochemical gas sensor monitoring the concentration of toxic gases is working properly ([Abstract] lines 1-4), including means for impressing a pulsed second potential between the reference electrode and the sensing electrode (Col. 4, lines 15-16).  The pulses of second potential may be an alternating voltage, that is continuously or periodically impressed between the two electrodes (Col. 4, lines 44-47).  Thus, Jones teaches a varying bias voltage (Col. 4, lines 15-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolan and Fidler by outputting a varying current to generate a varying bias voltage as taught by Jones because the pulses of the potential would indicate that the sensor is working properly or not (Col. 4, lines 24-25).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795